DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 2-9, and 13-18 of copending Application No. 16/695607 (reference application) in view of An et al. (US 2013/0263620: cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 19, 16/695607 discloses a household refrigeration apparatus, comprising (claim 19, line 1): 
an interior container (claim 19, line 3); 
an ice maker having a housing (claim 19, lines 6-7); 
said housing having a wall unit with a wall element, said wall element having a first wall plate and a second wall plate (claim 19, lines 8-9); and an elongated seal having a hollow portion disposed on an edge of said wall element, said elongated seal sealing said wall element to said interior container (claim 19, lines 10-11).
16/695607 does not explicitly disclose the interior container having a first wall, a second wall and a rear wall being angled relative to each other, said interior container bounding a first receiving space of the household refrigeration apparatus for food; the ice maker housing formed by a wall area of said first wall of said interior container and a wall area of said second wall [and an area of said rear wall] of said interior container in certain areas, said housing bounding a receiving space of said ice maker; the ice maker housing wall element being a component separate from said interior container and having an L-shape in cross-section, the first wall plate and second wall plate together forming said L-shape.  
An et al., however, teaches another household refrigeration apparatus including the above components (see rejection of claim 19, below).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide 16/695607 with the interior container having a first wall, a second wall and a rear wall being angled relative to each other, said interior container bounding a first receiving space of the household refrigeration apparatus for food; the ice maker housing formed by a wall area of said first wall of said interior container and a wall area of said second wall [and an area of said rear wall] of said interior container in certain areas, said housing bounding a receiving space of said ice maker; the ice maker housing wall element being a component separate from said interior container and having an L-shape in cross-section, the first wall plate and second wall plate together forming said L-shape, since An et al. teaches that the above components were old and well-known in the refrigerator art: such would provide the benefit of allowing for thermal isolation of the ice-maker housing while also efficiently reusing portion(s) of the wall(s) of a refrigerator food compartment.
Regarding claim 2, 16/695607 further discloses wherein said elongated seal is a one-piece seal (claim 2);
Regarding claim 3, 16/695607 further discloses wherein said elongated seal includes a mounting strip (claim 3);
Regarding claim 4, 16/695607 further discloses wherein said mounting strip is formed without hollows (claim 4);
Regarding claim 5, 16/695607 further discloses wherein said elongated seal has a length axis and a hollow portion having no gap along said length axis (claim 5);
Regarding claim 6, 16/695607 further discloses wherein said elongated seal has a length axis, a plane perpendicular to said length axis, and a hollow portion including a circular or oval cross section in said plane perpendicular to said length axis (claim 6);
Regarding claim 7, 16/695607 further discloses wherein said elongated seal has a hollow portion, and said mounting strip is disposed on an outside of said hollow portion (claim 7);
Regarding claim 8, 16/695607 further discloses wherein said mounting strip overhangs from said outside of said hollow portion (claim 8);
Regarding claim 9, 16/695607 further discloses wherein said mounting strip has a mounting strip gap (claim 9);
Regarding claim 13, 16/695607 further discloses wherein said seal is elastic (claim 13);
Regarding claim 14, 16/695607 further discloses wherein said first wall plate includes a side edge and a first rear edge, and said elongated seal is disposed on said side edge and said first rear edge and extends along a third edge passage between said side edge and said first rear edge (claim 14);
Regarding claim 15, 16/695607 further discloses wherein said second wall plate includes an upper edge and a second rear edge, and said elongated seal is disposed on said upper edge and said second rear edge and extends along a first edge passage between said upper edge and said second rear edge (claim 15);
Regarding claim 16, 16/695607 further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said elongated seal is disposed on said first rear edge and said second rear edge and extends along a second edge passage between the said first rear edge and said second rear edge (claim 16);
Regarding claim 17, 16/695607 further discloses wherein said first wall plate and said second wall plate are formed as a one-piece plate (claim 18);
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “93” and “94” have been used to designate both “holes” and “holders”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oval cross section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elongated” is a relative term which renders the claim indefinite. The term “elongated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “elongated” the seal must be to meet or fail to meet the claim.  To expedite prosecution, any degree of elongation has been considered to meet the claims.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein said elongated seal has […] a hollow portion”.  It is unclear if this is the same or different from “a hollow portion” in claim 1.  It is believed to be a redundant presentation of the same.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein said elongated seal has […] a hollow portion”.  It is unclear if this is the same or different from “a hollow portion” in claim 1.  It is believed to be a redundant presentation of the same.  Claim 6 also recites that “the elongated seal has […] a plane perpendicular to said length axis”.  It is unclear how the seal has a plane.  Examiner recommends amending similar to the limitation in claim 6 of the parent application 16/695607.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein said elongated seal has a hollow portion”.  It is unclear if this is the same or different from “a hollow portion” in claim 1.  It is believed to be a redundant presentation of the same.  Claim 8 is rejected insofar as it is dependent on claim 7 and therefore includes the same error(s).  

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a third edge passage”; Claim 15 recites the limitation “a second rear edge”; Claim 16 recites the limitations “said second wall plate includes a second rear edge” and “second edge passage”.  Introducing limitations numerically is unclear when “a first XXX” has not been recited with respect to the item in question.  It is recommended to introduce the wall plate having first and second rear edges, associate the first rear edge with the first wall plate, the second rear edge with the second wall plate, and amend similarly with respect to the first through third edge passages.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2013/0263620: cited by Applicant).
Regarding claim 19, An et al. shows a household refrigeration apparatus, comprising: 
an interior container having a first wall, a second wall and a rear wall being angled relative to each other (see at least Annotated Figure 5, below), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least Annotated Figure 5, below); 
an ice maker having a housing formed by a wall area of said first wall of said interior container, a wall area of said second wall of said interior container and a wall area of said rear wall of said interior container in certain areas (see at least paragraphs [0081]-[0082]: the top, left, and rear walls of the ice maker housing #100 are made up by the ), said housing bounding a receiving space of said ice maker (see at least paragraphs [0081]-[0082]); 
said housing having a wall unit with a wall element being a component separate from said interior container (see at least paragraph [0086]), said wall element having an L-shape in cross-section, said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least Figure 5, chamber case #110/#120 each have a first/second wall plate that together form an L-shape cross-section); and 
an elongated seal extending along an edge of said wall element and sealing said wall element to said interior container (see at least Annotated Figure, below: seal #92; paragraph [0082]), said elongated seal having a - 55 -BSH-2019PO2984CIPhollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit (see at least paragraph [0082]: seal #92 is a sponge which is indicative of a hollow portion being compressed between said interior container the wall element in the mounted state).
Regarding claim 20, An et al. further shows wherein said interior container has a protrusion protruding into said receiving space (see at least Annotated Figure 5, below: protrusions adjacent grooves #28 of interior container #20).
Regarding claim 21, An et al. further shows wherein said protrusion is integrally formed with said interior container (see at least Annotated Figure 5, below: protrusions adjacent grooves #28 of interior container #20 are integral with the walls of interior container #20).
Regarding claim 22, An et al. further shows wherein said protrusion has an elongated shape and extends horizontally along a corner portion between said first side wall and said rear wall (see at least Annotated Figure, below: the protrusion extends horizontally to back against the rear wall).
Regarding claim 23, An et al. further shows wherein said protrusion has an elongated shape and extends vertically along a corner portion between said second side wall and said rear wall (see at least Annotated Figure, below: the protrusion extends vertically to back against the rear wall).
Regarding claim 24, An et al. further shows wherein said elongated seal is compressed between said protrusion and an edge passage of said wall element (see at least Annotated Figure, below: seal #92 is compressed between the protrusion and the edge passage of the wall element; paragraph [0082]).
Regarding claim 25, An et al. further shows wherein said elongated seal is compressed between said protrusion and an edge passage of said wall element (see at least Annotated Figure, below: seal #92 is compressed between the protrusion and the edge passage of the wall element; paragraph [0082]).

    PNG
    media_image1.png
    582
    645
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773) in view of Howard (US 1,846,203).
Regarding claim 1, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an interior container (see at least refrigeration chamber #R) having a first wall (i.e. left wall), a second wall (i.e. top wall) and a rear wall (i.e. into the page) being angled relative to each other (inherent to refrigeration chamber #R), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least refrigeration chamber #R: intended use “for food” inherent to refrigeration chamber #R); 
an ice maker (see at least ice maker #10) having a housing formed by a wall area of said first wall of said interior container and a wall area of said second wall of said interior container in certain areas (see for Example Figures 3 and 4, the ice maker housing (case #100) relies upon the first/second walls of the interior container in certain areas where the ice maker housing includes an opening or is discontinuous), said housing bounding a receiving space of said ice maker (see at least case #100; paragraph [0033]); 
said housing having a wall unit with a wall element being a component separate from said interior container and having an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894an elongated seal disposed on an edge of said wall element, said elongated seal sealing and sealing said housing to said interior container (see at least sealing member #160; paragraph [0042]).
Yang does not disclose said elongated seal having a hollow portion.
Howard teaches another elongated seal, said elongated seal having a hollow portion (see at least page 1, lines 6-15; lines 40-50; lines 86-99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the elongated seal of Yang with said elongated seal having a hollow portion, as taught by Howard, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 2, lines 92-110).     

Regarding claim 2, Yang in view of Howard further discloses wherein said elongated seal is a one-piece seal (see at least Yang paragraph [0042]; Howard page 2, lines 92-114).
Regarding claim 3, Yang in view of Howard further discloses wherein said elongated seal includes a mounting strip (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 4, Yang in view of Howard further discloses wherein said mounting strip is formed without hollows (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tacking lap of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 5, Yang in view of Howard further discloses wherein elongated said seal has a length axis and a hollow portion having no gap along said length axis (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tubular structure of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 6, Yang in view of Howard further discloses wherein said elongated seal has a length axis, a plane perpendicular to said length axis, and a hollow portion including a circular or oval cross section (see at least Yang Figure 6, sealing member #160; Howard #12: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and that both seals have circular or oval cross section in a planar direction perpendicular to the length axis).
Regarding claim 7, Yang in view of Howard further discloses wherein said elongated seal has a hollow portion, and said mounting strip is disposed on an outside of said hollow portion (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 8, Yang in view of Howard further discloses wherein said mounting strip overhangs from said outside of said hollow portion (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 10, Yang in view of Howard further discloses wherein said mounting strip includes holes and and said ice maker includes separate holders disposed in said holes for fixing said elongated seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Regarding claim 12, Yang in view of Howard further discloses wherein said elongated seal is three-dimensionally bent and extends on said housing in three spatial directions (inherent to seal; see for example Yang paragraph [0042]; rejection of claim 1 above).
Regarding claim 13, Yang in view of Howard further discloses wherein said elongated seal is elastic (see at least Yang paragraph [0042]; Howard page 1, lines 50-53).
Regarding claim 14, Yang further discloses wherein said first wall plate includes a side edge and a first rear edge, and said elongated seal is disposed on said side edge and said first rear edge and extends along a third edge passage between said side edge and said first rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]).
Regarding claim 15, Yang further discloses wherein said second wall plate includes an upper edge and a second rear edge, and said elongated seal is disposed on said upper edge and said second rear edge and extends along a first edge passage between said upper edge and said second rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]).
Regarding claim 16, Yang further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said elongated seal is disposed on said first rear edge and said second rear edge and extends along a second edge passage between the said first rear edge and said second rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]).
Regarding claim 17, Yang further discloses wherein said first wall plate and said second wall plate are formed as a one piece plate (see at least Figure 3, first and second external frames #110 and #120: each are made up of a plurality of wall plates that form a one piece plate).
Regarding claim 18, Yang in view of Howard further discloses wherein said hollow portion of said elongated seal is compressed between said interior container and said wall element in a mounted state of said wall unit (see at least Yang sealing member #160; paragraph [0042]; Howard page 1, lines 6-15; lines 40-50; lines 86-99).

    PNG
    media_image2.png
    602
    598
    media_image2.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard as applied to claim 3 above, and further in view of Read et al. (US 2,896,276).
Regarding claim 9, Yang in view of Howard does not disclose wherein said mounting strip has a mounting strip gap.
Read et al. teaches another seal having a mounting strip wherein said mounting strip has a mounting strip gap (see at least column 2, lines 60-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Yang in view of Howard with wherein said mounting strip has a mounting strip gap, as taught by Read et al., to improve the seal of Yang in view of Howard by allowing trapped air to escape and by allowing the fastener to be hidden in the seal (see at least Read et al. column 2, lines 60-71).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard as applied to claim 10 above, and further in view of Qiang et al. (US 2009/0079141).
Regarding claim 11, Yang in view of Howard does not disclose wherein said holders are spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang in view of Howard with wherein said holders are spring clips, as taught by Qiang et al., to improve the ice maker of Yang in view of Howard by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773) in view of Howard (US 1,846,203).
Regarding claim 19, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an interior container (see at least refrigeration chamber #R) having a first wall (i.e. left wall), a second wall (i.e. top wall) and a rear wall (i.e. into the page) being angled relative to each other (inherent to refrigeration chamber #R), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least refrigeration chamber #R: intended use “for food” inherent to refrigeration chamber #R); 
an ice maker (see at least ice maker #10) having a housing formed by a wall area of said first wall of said interior container, a wall area of said second wall of said interior container and a wall area of said rear wall of said interior container in certain areas (see for Example Figures 3 and 4, the ice maker housing (case #100) relies upon the first/second/rear walls of the interior container in certain areas where the ice maker housing includes an opening or is discontinuous), said housing bounding a receiving space of said ice maker (see at least case #100; paragraph [0033]); 
said housing having a wall unit with a wall element being a component separate from said interior container, said wall element having an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894an elongated seal disposed on an edge of said wall element, said elongated seal sealing and sealing said wall element to said interior container (see at least sealing member #160; paragraph [0042]).
Yang does not disclose said elongated seal having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit.
Howard teaches another elongated seal, said elongated seal having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit (see at least page 1, lines 6-15; lines 40-50; lines 86-99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the elongated seal of Yang with said elongated seal having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit, as taught by Howard, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 2, lines 92-110).     

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763